COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-083-CV
 
IN RE SCOTT PAUL
SCHNEIDER   
                                                        
RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus, the State's response, and relator's reply and is
of the opinion that relief should be denied. Relator's complaint that the
judgment improperly reflects that he was convicted of a first degree felony is
now moot. The petition for writ of mandamus is denied with regard to all other
issues raised. Accordingly, relator's petition for writ of mandamus is denied.
 
                                                                       
PER CURIAM
 
PANEL A: DAY, J.; CAYCE, C.J.; and HOLMAN,
J.
DELIVERED: April 15, 2003

1. See Tex. R. App. P. 47.4.